I dissent from the order denying a rehearing of this cause for the reason that there is, in my opinion, a serious question as to the constitutionality of an act of the legislature which seeks to impose the obligation of support upon the father or mother of an adult son who, at the instance of the state, has been committed to an insane asylum because he is a dangerous lunatic. The question as to the validity of the enactment (Pol. Code, sec. 2176) is the more worthy of fuller consideration by reason of a question of construction affecting its operation if valid. It applies only in case the father, mother, etc., is of "sufficient ability." Who determines this question of ability and by what standard? Does it lie in the discretion of the state board to sue or not to sue according to their idea of what constitutes ability, or is it a question for the court in which the action is pending? Or is it to be determined by the return to a writ of execution? In other words, does the obligation of support continue until the father or mother, or wife or child, has been stripped of all his or her possessions except *Page 308 
property exempt from execution, or has the court or commission discretion to say how far the exaction shall be pressed? Upon the former supposition the operation of the law would in many instances result in grievous hardship, upon the latter its operation would be lax or oppressive according to the idiosyncracies of the officers, executive and judicial, charged with its enforcement. In short, considering the great number of cases in which the present decision will constitute a binding precedent, I think it should have received more thorough consideration than has yet been given it before allowing the judgment to become final.